Citation Nr: 0805191	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  03-24 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a right knee 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2001 rating 
determinations of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Thereafter, the Columbia, South Carolina, RO assumed 
jurisdiction.

This matter was previously before the Board in August 2005, 
at which time the matter was remanded for further 
development.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in April 2002 and at a Travel Board hearing 
at the RO before an individual who is no longer employed by 
the Board in March 2005.  In October 2007, the Board notified 
the veteran that the individual who held the March 2005 
hearing was no longer employed by the Board.  It gave the 
veteran several options, to include whether she desired 
another hearing.  The Board indicated that if it did not hear 
from the veteran within 30 days it would assume that she did 
not want another hearing and the Board would proceed with the 
appeal.  To date, the veteran has not replied to the letter.  
As such, the Board will now proceed with the appeal.  

The issue of service connection for a right knee disorder is 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The objective and competent medical evidence demonstrates 
that the veteran was not shown to have migraine headaches 
during service nor were migraine headaches shown within one 
year following service and there has been no competent 
medical evidence submitted relating any migraine headaches to 
service.




CONCLUSION OF LAW

Migraine headaches were not incurred or aggravated during 
service nor may they be presumed to have been incurred or 
aggravated as a result of service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & 2007); 38 C.F.R. 
§§ 3.303, 3,307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The May 2001, May 2006, and December 2006 VCAA letters 
informed the appellant of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letters did not 
explicitly tell her to submit all relevant evidence in her 
possession.  An error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).  The letters 
did tell her to submit medical evidence in her possession and 
to tell VA about relevant evidence and that it was her 
responsibility to ensure that VA received the evidence.  She 
was thereby put on notice to submit relevant evidence in her 
possession and she was not prejudiced by the failure of the 
RO to provide explicit notice to submit relevant evidence in 
her possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
and she was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in May and December 2006.  As 
the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for 
migraine headaches, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded a VA examination.  
As such, no further action is necessary to assist the 
claimant with the claim.


Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, service connection for certain diseases, such as 
organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that the 
disorder manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran contends that she currently has migraine 
headaches which have their origin in service.  

A review of the veteran's service medical records reveals 
that she was seen with complaints of vomiting, headaches, and 
a sore throat for the last two days in January 1988.  The 
veteran was also noted to have an increase in bowel sounds 
and epigastric pain.  A diagnosis of viral syndrome was 
rendered.  In October 1988, the veteran was seen with 
complaints of a headache and abdominal pain with eating.  
Following examination, a diagnosis of viral syndrome was 
rendered.  

There were no further complaints or findings of headaches 
during the remainder of the veteran's period of service.  
There is also absence of a finding of headaches in the year 
immediately following service.  

The treatment records obtained in conjunction with the 
veteran's claim reveal that she was diagnosed as having 
headaches, varying in types and degree, including tension and 
migraine headaches, beginning in 1996.  Treatment records 
from the late 1990's reveal that the veteran reported having 
had headaches for approximately 10 years.  

At her April 2002 hearing, the veteran testified that she saw 
a doctor for headaches while on active duty.  She further 
reported that she may have received a diagnosis of tension 
headaches in service.  The veteran also testified as to 
having received treatment for headaches within one year of 
her release from service but stated that the treatment 
records were not available for review.  

In February 2003, the veteran was afforded a VA examination.  
The examiner indicated that the claims folder was available 
for review.  He noted that the veteran's service medical 
records revealed that she was seen on two occasions for 
headaches.  On both of these occasions, there were other 
symptoms associated with a syndrome, including sore throat, 
nausea, and gastrointestinal disturbance.  In neither case 
was the diagnosis of headache apart from the viral syndrome 
entertained.  There was also no evidence in the health record 
that the veteran had any headache consistent with a migraine.  

The examiner indicated that the veteran reported that between 
the time she was discharged from the military in 1990 and 
about 1996 or 1997 she was well and without significant 
complaints.  Beginning in about 1997, she had continuous 
complaints of pain in various body parts.  The examiner noted 
that the veteran complained of headaches constantly.  He 
further observed that the veteran's headache was not an issue 
unto itself but rather was a part of a more general syndrome 
of body pain.  He stated that the veteran had diagnoses of 
myofascial pain syndrome as well as symptoms thought to be 
depressive in nature.  Thus, her complaints were really a 
complex multisystem complaint in which the central theme was 
one of pain.  There was no evidence that the veteran had 
migraine syndrome as an apart and separate issue.  He further 
stated that there was no evidence that any migraine or other 
headache syndrome had any connection to the veteran's active 
duty military service.  

At her March 2005 hearing, the veteran testified that her 
headaches began in 1988.  She noted that she would have 
headaches, nausea, and an occasional sensitivity to light.  
She testified that she now had migraines on a daily basis.  
The veteran stated that her headaches became progressively 
worse throughout the years.  She indicated that she went to 
sick call on several occasions but was told that she had a 
viral headache.  The veteran noted that she was first 
diagnosed with migraines in 1998.  She reported that she told 
the doctor she had had migraines for 10 years at that time.  
The veteran noted that no one had ever indicated that her 
migraines were related to service. 

Service connection is not warranted for migraine headaches.  
While the veteran was seen with complaints of headaches on 
several occasions during service, the headaches were in 
conjunction with a number of other symptoms and were 
diagnosed as a viral syndrome.  There were also no findings 
of migraine headaches in the year immediately following 
service.  As to the question of whether a causal relationship 
exists between any current migraine headaches and her active 
service, the Board notes the significant lapse in time 
between the veteran's separation from service and the first 
documented medical report of migraine headaches.  

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of her migraine headaches.  While the 
veteran is certainly competent to describe symptoms, to 
include pain, (see, e.g., Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994)), without any indication in the record that she 
has relevant medical training, she is not competent to 
provide an opinion on whether an etiological relationship 
exists between her current migraine headaches and her period 
of active service.  As a result, her own assertions are not 
probative to the critical issue in this case of whether her 
current migraine headache disorder is linked to her period of 
service.  Moreover, the February 2003 VA examiner, following 
a comprehensive examination of the veteran and a thorough 
review of the claims folder, indicated that it was not likely 
that any migraine headache or other type of headache disorder 
was related to the veteran's period of service.  In addition, 
the veteran has testified that no physician had stated that 
her current migraine headache disorder was related to her 
period of service.  

The Board finds that the combination of absence of a medical 
objective finding of a migraine headache disorder during 
service or within one year of service and the VA opinion that 
the veteran's current migraine headache disorder was not 
related to her period of service demonstrates that the 
preponderance of the evidence is against the claim.  As such, 
service connection for a migraine headache disorder is not 
warranted.  


ORDER

Service connection for migraine headaches is denied.  


REMAND

As to the issue of service connection for a right knee 
disorder, the Board notes that at the time of her March 2005 
hearing, the veteran indicated that it was her belief that 
her right knee was aggravated by her service-connected left 
knee disorder.  She noted that she wore a knee brace on both 
knees.  The veteran stated that because of her service-
connected left knee disorder, she had to put more pressure on 
her right knee, which caused the right knee disability.  

The Board notes that the veteran was afforded a VA 
examination in December 2006.  Following examination, the 
veteran rendered a diagnosis of bilateral patellofemoral pain 
syndrome.  The examiner indicated that the veteran had right 
patellar pain and a normal x-ray.  He noted that this 
constellation of findings was at least as likely as not due 
to early chondromalacia involving the underside of the 
patella and the distal anterior femur.  He further stated 
that it was less likely than not that any diagnosed right 
knee disability was caused or aggravated by the service-
connected chondromalacia.  The rationale for this was that 
the examiner was not aware of any medical evidence that would 
indicate that chondromalacia of one patella would cause 
chondromalacia of the other.  

The Board notes that the opinion rendered above does not 
adequately address the veteran's main contention; 
specifically, whether his service-connected left knee 
chodromalacia required the veteran to put more weight on his 
right knee, thus causing the veteran to have a right knee 
disorder.  While the Board notes that the VA examiner 
indicated that he was not aware of any medical evidence 
indicating that chondromalacia of one patella would cause 
chondromalacia of the other, the Board observes that 
chondromalacia is common among joggers and can result from 
minor repetitive injury to the knee.  See Merck Manual Home 
Edition "Chondromalacia Patellae".  

Based upon the veteran's contentions a supplemental opinion 
is necessary.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the VA examiner who conducted 
the December 2006 VA examination.  
Following a complete review of the claims 
folder, the examiner is requested to 
render the following opinions: Is it at 
least as likely as not that the veteran's 
service-connected left knee disability 
caused or aggravated (permanently 
worsened) any right knee disability?  The 
examiner is requested to render an 
opinion as to whether repetitive pressure 
placed on the right knee as a result of 
the service-connected left knee 
chondromalacia caused repetitive minor 
injury to the right knee resulting in the 
current chondromalacia.  The examiner is 
to also specifically indicate whether the 
veteran's service-connected left knee 
chondromalacia caused the veteran to 
place more weight upon her right knee, 
resulting in an aggravation of her 
current right knee chondromalacia.  A 
complete detailed rationale is requested 
for each opinion that is rendered.  

If the December 2006 VA examiner is not 
available, schedule the veteran for a VA 
examination, with examiner being 
requested to answer the above questions 
following a comprehensive examination of 
the veteran and a review of the clams 
folder.

2.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, review the 
record and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


